Citation Nr: 1812938	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-35 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to secondary service connection for diabetic neuropathy of the lower extremities.

4.  Entitlement to secondary service connection for erectile dysfunction.

5.  Entitlement to secondary service connection for hypertension.

6.  Entitlement to service connection for an eye disorder other than photophobia.

7.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Veteran represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to December 1964.  She also had a period of active duty for training in August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Notably, during the pendency of this appeal, a June 2017 rating decision awarded service connection for an anxiety disorder, and an October 2017 rating decision awarded service connection for left foot, ankle, and knee strain, and right foot and knee arthritis.  These issues are accordingly not in appellate status.

The Board has recharacterized the Veteran's claim for PTSD and depression as reflected on the title page to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

In January 2018, prior to promulgation of a decision, the Veteran's representative submitted a written statement expressing the Veteran's intent to withdraw his appeal.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In January 2018, the Veteran's representative submitted a written statement specifically expressing the Veteran's intent to withdraw his appeal.  See January 23, 2018 letter from Veteran's representative.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 U.S.C. §7105(d)(5).


ORDER

The appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder is dismissed.

The appeal concerning the issue of entitlement to service connection for diabetes mellitus is dismissed.

The appeal concerning the issue of entitlement to secondary service connection for diabetic neuropathy of the lower extremities is dismissed.

The appeal concerning the issue of entitlement to secondary service connection for erectile dysfunction is dismissed.
The appeal concerning the issue of entitlement to secondary service connection for hypertension is dismissed.

The appeal concerning the issue of entitlement to service connection for an eye disorder other than photophobia is dismissed.

The appeal concerning the issue of entitlement to service connection for a heart disorder is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


